AS FILED PURSUANT TO RULE 424(b)1 ON SEPTEMBER 24, 2010 INTERNET MEDIA SERVICES, INC. The 7,500,000 shares of our common stock currently held by Document Security Systems, Inc. (“DSS”), will be distributedby DSS, asthe selling stockholder, on a pro rata basisto the shareholders of DSS, based upon each DSS shareholder’s beneficial ownership of DSS shares on the record date, which is the close of business (Eastern daylight time) on October 8, 2010 (the "Record Date"). For purposes of this registration statement and in connection with thedistribution,DSS hasvalued the shares to be distributed byitat $.047 per share.Neither DSS norwe are paying any commissions or discounts in connection with the distribution.The shares may be illiquid as they are not listed on any national securities exchange nor are the shares quoted on the OTC Bulletin Board or any other quotation service, and no market for the shares may develop.This prospectus covers the distribution of the shares and their resale. The Offering involves substantial risk.Please see the “Risk Factors” section beginning on page 4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. Holders may not sell, and we may not distribute, these securities until the registration statement and any amendment thereto is filed with the Securities and Exchange Commission and is declared effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. September 21, 2010 TABLE OF CONTENTS Page Summary of our Offering 1 Selected Financial Information 1 Questions and Answers About the Distribution 2 Special Note Regarding Forward-Looking Statements 3 Risk Factors 4 Use of Proceeds 12 Determination of Offering Price 12 Selling Security Holders 13 Plan of Distribution 13 Description of Securities 13 Interest of Named Experts and Counsel 15 Business 15 Market Price of Common Stock and Related Stockholder Matters 20 Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Management 25 Corporate Governance 27 Security Ownership of Certain Beneficial Owners and Management 28 Related Party Transactions 28 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 29 Where You Can Find More Information 29 Financial Statements F-1 SUMMARY OF OUR OFFERING OUR BUSINESS Internet Media Services, Inc., is an Internet media company that acquires, builds, markets, and monetizes branded Web-based businesses.We operate our branded Websites within discrete vertical business channels allowing us to utilize cross-promotion marketing activities between our Websites within a channel. Currently, we operate one Website within one business channel. We are building our business around the identification, evaluation and cost-effective acquisition of under-valued Websites.We primarily seek to acquire Web businesses that serve the small and mid-sized businesses since we feel that market segment offers the best opportunity for cost-effective revenue growth. On October 8, 2009, we completed our first vertical channel acquisition in the legal channel with the asset purchase of the Web property LegalStore.com from Document Security Systems, Inc. in exchange for 7,500,000 shares of our common stock, which we agreed to issue pro rata to the shareholders of DSS. We were incorporated in March 2007 as a Delaware corporation and refer to ourself herein as “we”, “us”, the “Company” or “IMS.”We conduct our operations in Rochester, New York and Santa Monica, California.Our corporate office is located at 1434 6 th Street, Suite 9, Santa Monica, CA 90401 and our telephone number is (310) 295-1922. Our website addresses are www.internetmediaservices.com and www.legalstore.com . Information contained on our websites is not a part of this prospectus. THE OFFERING DSS willdistribute toits shareholders, on a pro rata basis, an aggregate of 7,500,000 shares of our common stock currently held by DSSbased upon each DSS shareholder’s beneficial ownership of DSS shares on the Record Date (October 8, 2010). The distribution will be pro rata and the shareholders will not be required to pay any type of consideration in order to participate. SELECTED FINANCIAL DATA The following financial information summarizes the more complete historical financial information at the end of this prospectus. As of June 30, 2010 As of December 31,2009 Balance Sheet Total Assets $ $ Total Liabilities $ $ Shareholders Equity $ $ Six Months Ended June 30, 2010 Year Ended December 31, 2009 (1) Statement of Operations Revenue $ $ Cost of Revenue $ $ Operating Expense $ $ Interest Expense $ $
